PER CURIAM.
This was an action by the defendants in error (hereinafter referred to as the plaintiffs)' against the plaintiff in error (hereinafter referred to as the defendant) to recover an amount claimed to be due under ah alleged contract. To the plaintiff’s petition the defendant interposed a plea denying the alleged indebtedness, and also a plea of recoupment seeking, to recover of the plaintiff an amount greater than that claimed in the plaintiff’s petition. The plaintiff demurred to the last-mentioned special plea as it was amended.
With reference to this demurrer the record shows that the court “ordered that the demurrer be and it is hereby sustained.” Other than the quoted order, the record does not show any disposition of the issues raised by the pleadings in the case. So far as appears from the record, *349the case stands at issue in the District Court, and the whole of it has not been finally determined by that court. We are of opinion that the order mentioned is not such a final decision as is required to support a writ of error. Judicial Code U. S. § 128; La Bourgogne, 210 U. S. 95, 28 Sup. Ct. 664, 52 L. Ed. 973; Webster Coal & Coke Co. v. Cassatt, 207 U. S. 181, 28 Sup. Ct. 108, 52 L. Ed. 160; Bank of Rondout v. Smith, 156 U. S. 330, 15 Sup. Ct. 358, 39 L. Ed. 441; Kingman v. Western Mfg. Co., 170 U. S. 675, 18 Sup. Ct. 786, 42 L. Ed. 1192; Maas v. Lonstorf, 166 Fed. 41, 91 C. C. A. 627.
The writ of error is dismissed, without prejudice to the right of the defendant to have an appellate review of the ruling complained of, after a final decision of the case.

<g=s>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes